Citation Nr: 1613086	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for left knee arthritis.

3.  Entitlement to service connection for right elbow arthritis.

4.  Entitlement to service connection for left elbow arthritis.

5.  Entitlement to service connection for a voiding dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing has been associated with the claims file.

The Veteran has another outstanding appeal of issues that were remanded in June 2014 by another Veterans Law Judge who held a hearing on those issues.  On remand, the RO granted service connection for posttraumatic stress disorder and continued the 30 percent rating in effect for the service-connected psychiatric condition.  The Board reiterates that the claim for an increase will be the subject of a separate decision by the VLJ who took testimony on that issue. 



FINDING OF FACT

At the April 2015 Board hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of all issues on appeal, to include entitlement to service connection for bilateral knee arthritis, bilateral elbow arthritis, and a voiding dysfunction.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection entitlement to service connection for bilateral knee arthritis, bilateral elbow arthritis, and a voiding dysfunction, by the Veteran, have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  A withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Here, the Board finds that the Veteran withdrew his appeal related to the aforementioned issues on the record at the April 2015 hearing.  Hence, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


